Citation Nr: 1509109	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-02 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for residuals of gestational diabetes.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for residuals of sinus tachycardia.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a right leg lesion.  

7.  Entitlement to service connection for residuals of costochondritis (Tietze's syndrome).  

8.  Entitlement to service connection for esophageal reflux, to include gastroesophageal reflux disease (GERD).  

9.  Entitlement to service connection for residuals of an enlarged thyroid.  

10.  Entitlement to service connection for incontinence.  

11.  Entitlement to service connection for endometrial polyps.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.  She worked in medical support.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

With respect to the claim for service connection for an acquired psychiatric disorder, while the Veteran filed a claim seeking service connection for depression and anxiety, PTSD was also recently diagnosed.  Thus, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons, supra.  

In October 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Veteran provided testimony in support of her claims.  Also, she indicated that she wished to withdraw several issues on appeal.  This included the issues of entitlement to service connection for ulcers, right wrist carpal tunnel syndrome, dermatitis, dyesthesia, pelvic pain, and menorrhagia.  Accordingly, these claims are not currently in appellate status before the Board.  

The following determinations are based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  

The claims for entitlement to service connection for vertigo, diabetes, hemorrhoids, PTSD, right leg lesion, costochondritis, GERD, enlarged thyroid, incontinence, and residuals of endometrial polyps are granted in the decision below.  The remaining issue of entitlement to service connection for sinus tachycardia is REMANDED to the Agency of Original Jurisdiction (AOJ).  It is addressed in the REMAND portion of this decision.  


FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, currently diagnosed endometrial polyps, with resulting pelvic pain and menorrhagia, were first manifested on active duty, and vertigo, diabetes, hemorrhoids, PTSD, a right leg lesion, costochondritis, GERD, an enlarged thyroid, and incontinence have been related to service or service-connected disability.  


CONCLUSION OF LAW

Vertigo, diabetes, hemorrhoids, PTSD, a right leg lesion, costochondritis, GERD, an enlarged thyroid, incontinence, and endometrial polyps, with resulting pain and menorrhagia, were incurred during active service or caused by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the subject claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claims has been accomplished.

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

While the service treatment records (STRs) are negative for report of endometrial polyps, a VA examiner reported in June 2013 that her review of those records did show that the Veteran was seen for pelvic pain and menorrhagia.  In 2007, she was seen with dysmenorrheal and was having menorrhagia.  Her review of the post service records showed that the Veteran was referred to a gynecologist in 2008, and ultrasound showed that she had a 10.9 x 2.8 cm endometrial polyp.  A magnetic resonance imaging (MRI) confirmed the diagnosis.  She underwent a hysterectomy, dilation, and curettage, and polypectomy.  This improved her menorrhagia until the past year.  In 2010, she was again noted to have an endometrial polyp and uterine fibroid.  She underwent a hysteroscopy, dilation, and curettage, and polypectomy in April 2013.  

Based on her review of the medical records, it was the VA examiner's opinion that the likely cause of the Veteran's menorrhagia was the endometrial polyps.  It was further noted that the 10.9 polyp seen in 2008 would have likely been there "some time prior to seeing it on ultrasound in 2007."  

In reviewing the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's endometrial polyps were incurred in service.  38 C.F.R. § 3.102 (2014).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This condition has resulted in pelvic pain and menorrhagia.  In making this favorable determination, the Board acknowledges the June 20130 VA examiner's opinion finding that the polyp (first seen on ultrasound in 2007) would have been there "some time" before.  As the Veteran exhibited some likely symptoms during service and was discharged from service in October 2006, it has been concluded that endometrial polyps, with resulting pelvic pain and menorrhagia, were incurred during service.  

Turning next to the claims for service connection for vertigo, diabetes, hemorrhoids, PTSD, a right leg lesion, costochondritis, GERD, an enlarged thyroid, and incontinence, review of the STRs reflects that while the Veteran was not diagnosed with vertigo, during service, there was one episode where she passed out in May 2005.  Moreover, recently added to the record are private physicians' opinions dated in 2014 in support of her claims.  One physician opined that a post-service diagnosis of vertigo (corroborated in the record) is due to her rhinitis and sinusitis which are service-connected conditions.  The STRs also show that the Veteran was noted to have gestational diabetes during both of her in service pregnancies.  The private physician above also stated that the Veteran's post-service diagnosis of diabetes is related to her in-service gestational diabetes, noting that a systemic analysis concluded that women with gestational diabetes were at a significantly higher risk of developing diabetes mellitus, type 2, than women with normoglycemic pregnancies.  

As for the Veteran's claim for hemorrhoids, it is noted that she was seen for such on at least one occasion during service.  She testified that she suffered from the condition since that time.  The private physician mentioned above also opined that the post-service hemorrhoids (also corroborated in the record) were related to the incidence of hemorrhoids while on active service.  This physician additionally stated that his review of the STRs showed that the Veteran was noted to have an enlarged thyroid in August 2002, and as current records showed a diagnosis of an enlarged thyroid with multi nodular goiter, it was more likely than not that such was related to the in-service findings of an enlarged thyroid.  Similarly, a post-service diagnosis of GERD was related to the Veteran's in-service esophageal complaints.  The physician further pointed out that the Veteran still had problems associated with her right leg lesion which were initially noted during service, and he opined that her recurring costochondritis was first demonstrated during service (in April 2006).  

Another private physician opined in 2014 that the Veteran's current stress incontinence had been present for over 10 years and first began with her in-service pregnancies.  Review of the STRs does reflect that she did complain of urine leakage in August 2006.  

As for her psychiatric claim, it is noted that she was described as mildly anxious on at least one occasion during service and that stress management was recommended.  Post-service diagnoses include anxiety, depression, and, most recently, PTSD.  The Veteran has also testified that her duties during service included working with dead bodies in her job as a death clerk.  She inventoried the bodies, called the coroner, talked to the family, took the bodies to the morgue, and put on toe tags.  This caused her anxiety, and she believed that her continued psychiatric symptoms were related to this.  Also of record is a lay statement from 2014 as submitted by a fellow serviceman who corroborates her in-service employment duties as summarized above.  Moreover, in a November 2014 report, a Navy psychiatrist concluded that the Veteran's PTSD began during a period of active service wherein she was required to manage dead bodies in the course of her normal military duties.  No other diagnosis was linked to the Veteran's service by this examiner or by any other examiner.

Thus, for the reasons described above, the Board concludes that there is at the very least a reasonable doubt as to whether the Veteran's vertigo, diabetes, hemorrhoids, PTSD, a right leg lesion, costochondritis, GERD, an enlarged thyroid, incontinence, and endometrial polyps are causally or etiologically related to his period of service or to service-connected disability.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that service connection for vertigo, diabetes, hemorrhoids, PTSD, a right leg lesion, costochondritis, GERD, an enlarged thyroid, incontinence, and endometrial polyps and its residuals is warranted.  


ORDER

Service connection for endometrial polyps, with pain and menorrhagia, is granted.  

Service connection for vertigo is granted.

Service connection for diabetes is granted.

Service connection for hemorrhoids is granted.

Service connection for PTSD is granted.

Service connection for a right leg lesion is granted.

Service connection for costochondritis is granted.

Service connection for GERD is granted.

Service connection for an enlarged thyroid is granted.

Service connection for incontinence is granted.

REMAND

The STRs also reflect numerous instances where the Veteran was seen for complaints of a fluttering chest.  She wore a Holter monitor on several occasions and sinus tachycardia was noted.  While the VA examination in 2009 report reflects that the condition was resolved, she has since stated that she continues to suffer from this condition.  However, no examiner has opined that any current sinus tachycardia is related to service.  

Consequently, it is believed that an examination is necessary to address the etiology of this claimed condition.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for sinus tachycardia.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2014) are met as to this issue.  

2.  The Veteran should be afforded an appropriate VA examination to determine the origin and nature of any currently present residuals of in-service sinus tachycardia.  For any residuals identified, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the disorder is etiologically related to service.  

3.  Then readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


